internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-122962-01 date date number release date index number company state shareholders date dear this letter responds to a letter dated date from your authorized representative as well as subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code regarding company's late s_corporation_election facts company was incorporated in state on date corporate shares were issued subsequently to two shareholders company represents that it intended to be an s_corporation from inception but form_2553 election by a small_business_corporation was not timely filed company did not file a corporate tax_return either form_1120 or form_1120s for its first tax_year law and analysis sec_1362 provides that in general that an election by a small_business_corporation under sec_1362 to be an s_corporation may be made for any taxable year-- a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the 3d month of the taxable_year sec_1362 provides that if-- plr-122962-01 a a small_business_corporation makes an election under sec_1362 for any taxable_year and b that election is made after the 15th day of the 3d month of the taxable_year and on or before the 15th day of the 3d month of the following taxable_year then that election shall be treated as made for the following taxable_year sec_1362 provides that if-- a an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by this subsection for making the election for that taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that taxable_year and sec_1362 shall not apply sec_1_1362-6 of the income_tax regulations provides that the taxable_year of a new corporation begins on the date that the corporation has shareholders acquires assets or begins doing business whichever is the first to occur the existence of incorporators does not necessarily begin the taxable_year of a new corporation based solely on the facts and representations submitted by company we conclude that there was reasonable_cause for company’s failure to make a timely s_corporation_election therefore we conclude that company's late election under sec_1362 is to be treated under sec_1362 as filed timely for its first tax_year beginning on the first day of that tax_year as determined under sec_1_1362-6 this ruling is contingent however on company filing form_2553 to be effective on the first day of its first tax_year with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company’s eligibility otherwise to be an s_corporation or its failure_to_file a corporate tax_return for its first tax_year under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-122962-01 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
